Citation Nr: 0708465	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  99-13 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served honorably on active duty from June 1974 to 
April 1976, and from June 1976 to June 1978.  He served on 
active duty from May 1980 to March 1984, but received an 
other than honorable discharge from this period of service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In June 2001, the Board remanded this issue for further 
development, and in September 2004 again remanded for further 
development.  Unfortunately, and for reasons explained below, 
in order to comply with the legal duty to assist the veteran, 
the Board finds that it must once again remand the veteran's 
claim for service connection for PTSD for additional 
development action. 

The appeal on the issue of entitlement to service connection 
for PTSD is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In a December 2006 letter, the appellant's attorney notes 
that the September 16, 2004 Board remand order included a 
request for the RO to specifically further develop the 
veteran's reported in-service stressful events through the 
Headquarters of the U.S. Marine Corps.  The Board's September 
2004 remand order specifically requested development of 
reported stressors with the Headquarters of the U.S. Marine 
Corps.  The Board cannot find that this requested development 
has been completed, or that the Board's September 2004 order 
has been complied with.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a remand by the 
Board confers on a claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

The duty to assist includes attempting to verify reported in-
service stressful events where the information may be found 
in government records.  In order to fully develop the 
veteran's claim for service connection for PTSD, and to 
fulfill VA's duty to assist, the RO should attempt to verify 
the veteran's alleged in-service stressors through all 
available sources, such as research of unit histories and 
contacting the U. S. Army and Joint Services Research Center 
(JSRRC) (formerly the United States Armed Services Center for 
Research of Unit Records (USASCRUR)).  Such development that 
includes requests for military unit histories or evidence 
showing the nature of a military operation is especially 
probative in light of the Court's holdings regarding 
verification of stressful events as having occurred to the 
veteran's unit rather than just to the veteran personally.  
See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (requiring 
corroboration of every detail, including the veteran's 
personal participation, defines "corroboration" far too 
narrowly); Pentecost v. Principi, 16, Vet. App. 124, 128-29 
(2002) (records need only imply the veteran's participation, 
and not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).

Although additional remand and further delay in this case is 
unfortunate, in order to comply with the duty to assist the 
veteran, and as requested by the appellant's attorney, this 
case again must be remanded to the RO to ensure full 
compliance with the Board's September 2004 remand request for 
additional attempts to verify reported in-service stressful 
events that include the veteran's participation in military 
operations.  

The duty to assist also includes obtaining an examination and 
medical opinion when necessary to make an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004). Should an in-service stressor be verified, another VA 
PTSD examination and medical opinion will be necessary to 
decide this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that 
Headquarters, U.S. Marine Corps, provide 
any available information that might 
corroborate the veteran's averred in-
service stressful events.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, part 
3, chapter 5, paragraph 5.14.  The RO 
should provide the U.S. Army and Joint 
Services Research Center (JSRRC) (formerly 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR) 
with a description of the veteran's 
claimed in-service stressful events.  The 
letter should include the following 
information: as a member of Battery G, 3rd 
Battalion, 12th Marines, 3rd MarDiv from 
February 1975 to July 1975, and from 
January 1976 to March 1976, and of Battery 
G, BLT 1/4, from July 1975 to January 
1976: 	>Exposure to general combat 
conditions, including receiving and 
returning fire as part of a 
landing/security party at Pleiku and Long 
Binh just before the evacuation of troops, 
including the death of fellow Marines, as 
a field radio operator (military 
occupational specialty (MOS) 2531) 	
    >Participation in the evacuation of 
civilians and military personnel during:  
    o	Operation Eagle Pull in the 
contiguous water of the Republic of 
Vietnam in April 1975 
    o	Operation Frequent Wind in the 
contiguous water of the Republic of 
Vietnam in April 1975

The RO should provide JSRRC and 
Headquarters, U.S. Marine Corps, with 
copies of personnel records obtained 
showing service dates and duties and units 
of assignment; copies of the veteran's 
stressor statements submitted in May 1998, 
November 2002, February 2003, and the 
March 2002 VA treatment entry and November 
2002 VA PTSD examination report describing 
his stressors in detail.

The RO should ensure that it sends the 
correct DD Form 214 and dates of service 
(June 1974 to April 1976) to the service 
department, along with the relevant 
service personnel records showing his MOS, 
units of assignment, and participation in 
Operations Eagle Pull and Frequent Wind in 
1975.

In addition, the RO should complete any 
and all follow-up actions referred by 
JSRRC and Headquarters, U.S. Marine Corps, 
including the request for unit morning 
reports and unit histories.  The RO is 
reminded to search under any and all names 
and identification numbers used by the 
veteran.  The RO may also supplement the 
record with its own research regarding 
Operations Eagle Pull and Frequent Wind in 
1975.  

2.  If the RO verifies the presence of an 
in-service stressor, another VA PTSD 
examination should be performed by a 
psychiatrist in order to determine the 
etiology, nature, and severity of any 
psychiatric illness, to include PTSD.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  All indicated tests are to be 
conducted.

Based on examination findings, historical 
records, and medical principles, the 
psychiatrist should give a medical opinion, 
with full rationale, as to whether the 
veteran currently has PTSD under DSM-IV due 
to verified service stressors.  The RO is 
to inform the examiner that only a 
stressor(s) that has been verified by the 
RO or the Board may be used as a basis for 
a diagnosis of PTSD.  The relevant 
documents in the claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

If the diagnosis of PTSD is rendered, the 
examiner should specify: (1) the stressor 
found to be sufficient to produce PTSD; (2) 
whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between the 
diagnosed PTSD and one or more of the in-
service verified stressors.  The report of 
examination should include the complete 
rationale for all opinions expressed.

3.  Following the above development, if the 
benefits sought on appeal are not granted, 
an appropriate supplemental statement of 
the case should be issued.  The veteran and 
his attorney representative should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim for 
service connection for PTSD.  No action by the veteran is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  
38 C.F.R. § 3.655 (2006).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



